Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 9-27 are allowed. 
Authorization for this examiner’s amendment was given in an interview with Stephanie Lawley on 7/6/2022.

The application has been amended as follows: 
In the claims:
18. (currently amended) The method of claim 9, wherein 
the first step comprises a batch phase, wherein during cultivation of Chlorella, and;
a first exponential fed-batch phase, wherein a growth rate is maintained at 0.08 h-1 until the glucose supplied in the batch phase is completely consumed; 
wherein during the first exponential fed-batch phase, a concentration of ammonia in the fermentation medium is limited by regulating a pH of the fermentation medium with a mixture of NH3 and KOH, wherein during the first exponential fed-batch phase, biomass comprising less than 25% protein
the second step comprises a second exponential fed-batch phase, wherein the growth rate is maintained at 0.08 h-1, and wherein during the second exponential fed-batch phase, the concentration of ammonia in the fermentation medium is no longer limited and the pH of the fermentation medium is regulated by adding 100% aqueous ammonia solution to the fermentation medium, and wherein during the second exponential fed-batch phase, biomass comprising more than 50% protein 
19. (currently amended) The method of claim 9, wherein 
 relative to total amino acids of the biomass.

20. (currently amended) The method of claim 18, wherein 
 relative to total amino acids of the biomass.
 
27. (currently amended) -line 2 and 3-delete parenthesis around (expressed as N.6.25). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has effectively demonstrated that, not later than the effective filing date of the
claimed invention, the subject matter disclosed in the reference (Guillemant et al. (US2018/0000116A1) and Patinier et al. (US2018/0007932A1) and the claimed
invention were either owned by the same person or subject to an obligation of
assignment to the same person or subject to a joint research agreement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651